

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 77

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Mr. Santorum (for

			 himself, Mr. Brownback,

			 Mr. Allen, Mr.

			 DeMint, Mr. Burr, and

			 Ms. Cantwell) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Condemning all acts of terrorism in Lebanon

		  and calling for the removal of Syrian troops from Lebanon and supporting the

		  people of Lebanon in their quest for a truly democratic form of

		  government.

	

	

		

			Whereas since December 29,

			 1979, Syria has been designated a state sponsor of terrorism by the Secretary

			 of State;

		

			Whereas on December 12, 2003,

			 the President signed the Syria Accountability and Lebanese Sovereignty

			 Restoration Act of 2003 (22 U.S.C. 2151 note), which declared the sense of

			 Congress that the Government of Syria should halt its support for terrorism and

			 withdraw its armed forces from Lebanon, endorsed efforts to secure meaningful

			 change in Syria, and authorized the use of sanctions against Syria if the

			 President determines that the Government of Syria has not met the performance

			 criteria included in that Act;

		

			Whereas the President has

			 imposed the sanctions mandated by that Act, which prohibit the export to Syria

			 of items on the United States Munitions List and the Commerce Control List, and

			 has already imposed 2 of the 6 types of sanctions authorized by that Act, by

			 prohibiting the export to Syria of products of the United States (other than

			 food or medicine) and prohibiting aircraft of any air carrier owned or

			 controlled by Syria to take off from or land in the United States;

		

			Whereas the United Nations

			 Secretary General, Kofi Annan, recently stated that Syria continues to maintain

			 more than 14,000 troops in Lebanon;

		

			Whereas United Nations

			 Security Council Resolution 1559 (September 2, 2004) calls for the withdrawal

			 of all foreign forces from Lebanon and for the disbanding and disarmament of

			 all armed groups in Lebanon;

		

			Whereas on February 14, 2005,

			 the former Prime Minister of Lebanon, Rafik Hariri, and 18 others were

			 assassinated in an act of terrorism in Beirut, Lebanon;

		

			Whereas the Secretary of

			 State recalled the United States Ambassador to Syria, Margaret Scobey,

			 following the assassination of Rafik Hariri; and

		

			Whereas, on February 28,

			 2005, the Prime Minister of Lebanon, Omar Karami, resigned, dissolving

			 Lebanon's pro-Syrian Government: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				condemns all acts of

			 terrorism against innocent people in Lebanon and around the world;

			

				(2)

				condemns the continued

			 presence of Syrian troops in Lebanon and calls for their immediate

			 removal;

			

				(3)

				urges the President to

			 consider imposing additional sanctions on Syria under the Syria Accountability

			 and Lebanese Sovereignty Restoration Act of 2003 (22 U.S.C. 2151 note);

			 and

			

				(4)

				supports the people of

			 Lebanon in their quest for a truly democratic form of government.

			

